

116 HRES 473 IH: To declare that space launch is a developmental activity, not a form of transportation, and that a process exists for investigating commercial space launch reentry activities.
U.S. House of Representatives
2019-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 473IN THE HOUSE OF REPRESENTATIVESJuly 2, 2019Mr. Babin submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONTo declare that space launch is a developmental activity, not a form of transportation, and that a
			 process exists for investigating commercial space launch reentry
			 activities.
	
 Whereas H.R. 3942, the Commercial Space Launch Act, was introduced in the House of Representatives on September 21, 1983, referred exclusively to the Committee on Science and Technology of the House of Representatives, and signed into law as Public Law 98–575 on September 30, 1984;
 Whereas the Commercial Space Launch Act (Public Law 98–575) established the commercial space launch industry 35 years ago;
 Whereas the Commercial Space Launch Act (Public Law 98–575) forms the basis of commercial space legislation and is codified as chapter 509 of title 51, United States Code;
 Whereas chapter 509 of title 51, United States Code, establishes the licensing, experimental permit, and monitoring processes required for commercial space launch and reentry activities;
 Whereas commercial space launch regulations are published in parts 400 through 460 of chapter III of title 14, Code of Federal Regulations (as of the date of the adoption of this resolution);
 Whereas commercial space launch licensees— (1)are required by Federal statute and regulation to submit an accident investigation plan as part of a launch application and to submit to Federal Government observer access at licensee sites; and
 (2)are, under such chapter 509, subject to modifications, prohibitions, preemptions, suspensions, and revocations of licenses and to administrative hearings, judicial review, and investigations and inquiries;
 Whereas the Committee on Science, Space, and Technology of the House of Representatives (in this resolution referred to as the Committee), through both oversight and legislation, has, since the 1960s, been the lead entity in addressing the tragic loss of life related to catastrophic spaceflight accidents;
 Whereas after a fire occurred in the Apollo 1 capsule during ground tests on January 7, 1967, which resulted in the deaths of Edward White, Gus Grissom, and Roger Chaffee, the Committee held a series of oversight hearings into the cause;
 Whereas, as a result of these efforts, the Committee, in the National Aeronautics and Space Administration Authorization Act of 1968 (Public Law 90–67), required the establishment of the independent Aerospace Safety Advisory Panel, resulting in the first time Congress addressed issues relating to space accidents;
 Whereas the Committee held extensive oversight hearings after the Space Shuttle Challenger and Space Shuttle Columbia accidents, and considered legislation related to space accident investigations that was referred exclusively to the Committee;
 Whereas chapter 707 of title 51, United States Code, established the Human Space Flight Independent Investigation Commission, pursuant to provisions from the National Aeronautics and Space Administration Authorization Act of 2005 (Public Law 109–155) and in response to the Space Shuttle Columbia accident;
 Whereas the Columbia Accident Investigation Board (referred to in this resolution as the Board) found [I]t is unlikely that launching a space vehicle will ever be as routine an undertaking as commercial air travel—certainly not in the lifetime of anybody who reads this.;
 Whereas the Board continued by reporting Columbia’s failure to return home is a harsh reminder that the Space Shuttle is a developmental vehicle that operates not in routine flight but in the realm of dangerous exploration.;
 Whereas the Board concluded, [b]ecause of the dangers of ascent and re-entry, because of the hostility of the space environment, and because we are still relative newcomers to this realm, operation of the Shuttle and indeed all human spaceflight must be viewed as a developmental activity. It is still far from a routine, operational undertaking. Throughout the Columbia accident investigation, the Board has commented on the widespread but erroneous perception that the Space Shuttle as somehow comparable to civil or military air transport. They are not comparable; the inherent risks of spaceflight are vastly higher, and our experience level with spaceflight is vastly lower … . The Board urges NASA leadership, the architects of U.S. space policy, and the American people to adopt a realistic understanding of the risks and rewards of venturing into space.;
 Whereas Rule X(1)(p) of the Rules of the House of Representatives for the 116th Congress, assigns the Committee on Science, Space, and Technology jurisdiction over astronautical research and development, including resources, personnel, equipment, and facilities, National Aeronautics and Space Administration, National Space Council, and Outer space, including exploration and control thereof; and
 Whereas the Rules of the Committee on Science, Space, and Technology of the House of Representatives for the 116th Congress state that the Subcommittee on Space and Aeronautics Shall have jurisdiction over the following subject matter: all matters relating to astronautical and aeronautical research and development; national space policy, including access to space; sub-orbital access and applications; National Aeronautics and Space Administration and its contractors and government-operated labs; space commercialization, including commercial space activities related to the Department of Transportation and Department of Commerce; exploration and use of outer space; international space cooperation; the National Space Council; space applications, space communications and related matters; Earth remote sensing policy; civilian aviation research, development, and demonstration programs of the Federal Aviation Administration; space law; other appropriate matters referred by the Chair, and relevant oversight.: Now, therefore, be it
	
 That the House of Representatives— (1)declares that space launch is a developmental activity, not a form of transportation; and
 (2)finds that a process exists for investigating commercial space launch and reentry activities. 